        Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
_____________________________________________________________

UNITED STATES OF AMERICA

       v.
                                                      No. 07-CR-0354 (JSR)
MONZER AL-KASSAR,
                                                       REPLY MEMORANDUM
               Defendant.
_____________________________________________________________

The Offense Herein

       In the letter in opposition to the instant motion, the prosecution claims many times that

Mr. Al-Kassar hated the United States, and desired to kill Americans. This was all based on

recorded statements made to informants purporting to be members of the FARC. As noted by

this Court at the sentencing, Mr. Al-Kassar was just saying what he thought these men wanted to

hear. In response to prosecution claims that he wanted to know if the people he was dealing with

were against the US because he himself was anti-American, this Court said, “I don’t draw the

same inference… [M]y own view of it was … that Mr. Al-Kassar wanted to test out his

prospective purchasers as to what view he should adopt.” (Sentencing Transcript, at 36)

        This Court recognized that, while the offense was a serious one, Mr. Al-Kassar was not

motivated by a desire to support terrorism, or anti-American sentiments, but by the desire to

make money. (Sentencing Transcript, at 5, 36, 54.) The Opposition letter also noted that Mr. Al-

Kassar at one point sold arms at the behest of the American government (to the contras in

Nicaragua.) Without minimizing the seriousness of the offenses of conviction, it can be said that

many governments and non-state actors, certainly including the United States, have sold

weapons to those engaging in terrorist acts, and the legal lines can be very blurry.



                                                 1
         Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 2 of 13



       The Opposition letter cites as criminal history instances of acquitted conduct, which this

Court expressly noted was not being considered with regard to the sentence here. (Sentencing

Transcript, at 42.)

       This Court also noted that Mr. Al-Kassar had provided substantial assistance to the

Spanish government, and out of respect to that government’s wishes, Your Honor was declining

to impose what you considered to be a life sentence – 35 years or more. There was a mandatory

minimum of 25 years in this case, and this Court imposed a 30 year sentence. At this point, based

on Mr. Al-Kassar’s age, medical conditions, and the threat posed to him by the virus, that is

likely to constitute the life sentence the Court did not wish to impose.

       The Instant motion

       On Page 8 of the Opposition, the prosecutor seems to imply that Mr. Al-Kassar is

choosing to be deported to Syria so that he could re-establish his arms trafficking business. This

is not the case – Mr. Al-Kassar was born in Syria and has Syrian citizenship – he does not have

citizenship in any other country, although he at one point was granted permanent residence status

in Spain. It is not clear that Petitioner has any options as to where to go other than Syria – if

Spain is an option, he would probably be happy to go there instead. He does not wish to re-

establish this business, or engage in any illegal activity, but, at the age of 74 and in poor health,

Mr. Al-Kassar simply wishes to live his remaining years with his family.

       The Opposition then mentions the general Affidavit from Dr. Brie Williams, and notes

that she never evaluated Mr. Al-Kassar, claiming that this renders her Affidavit unhelpful. The

prosecution fails to consider that Dr. Williams’ Affidavit specifically states that diabetes,

hypertension and hyperlipidemia, all of which Mr. Al-Kassar clearly suffers from, put people at

much greater risk if exposed to the virus. (Exhibit “A,” at 4) Dr. Williams also noted that those



                                                  2
         Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 3 of 13



over 50 years old also are at higher risk – Monzer Al-Kassar is 74, and his age puts him at very

high risk, especially in a prison environment, where people age faster, and where social

distancing is impossible. (Exhibit “A,” at 4-7)

       With regard to the Report from Dr. Bryan Kutz, the prosecutor says that he has not set

forth his history in evaluating compassionate release applications. That is because compassionate

release applications were entirely up to the BOP until the passage of the First Step Act, and thus

these court cases are a new phenomenon, beginning in 209.

Extraordinary and Compelling Reasons for Compassionate Release

       The Opposition claims, on Page 9, that Mr. Al-Kassar has not shown the existence of any

extraordinary and compelling circumstances warranting relief herein. When undersigned counsel

began working on his motion, the pandemic had not yet begun, and it is submitted that even at

that time, his age and medical conditions fit the definition of extraordinary and compelling

reasons under USSG B.3, Application Note One. With the increasingly dangerous spread of the

virus in prisons across the country, many courts have been recognizing that this is, for those at

high risk, an additional extraordinary and compelling reason justifying compassionate release.

       While USP Marion may not yet have any known cases, every day there are new cases in

new BOP facilities, and we should not have to wait until the virus shows up in a particular

prison. By then, it may be too late for those who risk death if exposed. And with regard to the

concern that Syria (which has only 42 known cases as of April 22) may in the future have a large

outbreak, the difference is that, in Syria, Mr. Al-Kassar would be able to shelter in place with his

family. In prison, that is impossible.

        In arguing the lack of any extraordinary and compelling reasons for granting

compassionate release, the Opposition seems to be looking at each reason in isolation, rather than



                                                  3
         Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 4 of 13



in combination – ie saying, on Page One, that age alone does not suffice. Interestingly, the

Opposition cites this Court’s decision in United States v. Haney, 202 US Dist. LEXIS

6397(SDNY 2020), for that proposition. In Haney, supra, this Court denied release to a sixty-one

year-old with no risk-inducing medical conditions, noting that he did not meet any of the CDC

criteria for high risk from the virus. In contrast, Monzer Al-Kassar meets several of the CDC

criteria- he is well older than 65, and he suffers from diabetes, hypertension and hyperlipidiemia,

all of which are noted risk factors. See https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

guidance-management-patients.html

The Measures Taken by the Bureau of Prisons are Severely Inadequate

        The Opposition then discusses the measures taken by the Bureau of Prisons (BOP) to deal

with the virus, noting attempts to screen new inmates, sanitize common areas, etc, and the BOP’s

Six Phase plan to try to restrict the spread of the virus.

        However, despite the best efforts of the BOP, this virus has been continuing to spread

through more and more facilities, with a sharp rate of increase in the number of cases over time.

See Forbes, “Federal Bureau of Prisons Institutions not Showing any Sign of Flattening Curve,”.

https://www.forbes.com/sites/walterpavlo/2020/04/15/federal-bureau-of-prisons-institutions-not-

showing-any-signs-of-flattening-curve/#6497965a54dd.

(In fact, it can be seen from the graph below that the curve has been getting steeper over the last

couple of days.) At Page 5, the article states, “More inmates are sick than the BOP is reporting

and more inmates are not reporting that they are sick out of fear of being identified as sick.”




                                                   4
        Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 5 of 13



       See below for a graph created by undersigned counsel, which tracks the reported cases

each day. As noted by the Federal Public Defender office and some media reports, however, it

appears that there are more documented cases than those reported by the BOP each day.

       The Federal Public Defender office stated on April 22, on the main page of its website,

“There is good reason to believe that the numbers reported by the BOP understate the actual

number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC

Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7,

2020) at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive

inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7,

2020) at www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).”




       An recent Chicago Sun Times article reported that the number of documented cases at

Chicago MCC was higher than the numbers reported by BOP, and that after this was publicized,

                                               5
        Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 6 of 13



BOP altered their numbers to reflect the reality on the ground.

https://chicago.suntimes.com/coronavirus/2020/4/18/21225747/coronavirus-cases-rising-

chicago-federal-jail

       This undercounting squares with what undersigned counsel has noticed while tracking the

reported numbers at each BOP facility each day. There were many times when the reported

numbers would decrease, sometimes greatly, at a given facility from one day to the next. For

example, on April seventeenth, BOP reported that 50 inmates at FCI Burner Medium had tested

positive; then on April eighteenth, BOP reported that only 28 inmates had tested positive at that

same facility. Given that almost no one is being transferred at this time, and releases are mainly

happening from halfway houses and some camps, it is unclear why this discrepancy occurred,

but one thing it means is that the total number reported for that day will be 23 less than it would

otherwise be. When adding back in those subtracted in this fashion, there would have been 503

inmates testing positive on April eighteenth, rather than the 479 reported by BOP. It is also noted

that BOP reported a total of 473 positive inmates on April 16, yet only 465 on April 17 – maybe

many had been released during that 24 hour period but it is impossible to know.

       On April 14, federal correctional officers at FCI Tallahassee filed an OSHA complaint,

alleging that the BOP’s failure to protect them from the virus put them in imminent danger.

https://www.tallahassee.com/story/news/politics/2020/04/18/correctional-officers-file-complaint-

coronavirus-tallahassee-federal-prison/5152879002/

       In addition to there being more documented cases than those reported by BOP, it is also

clear that, as is true also in many other places, the true number of cases is much higher due to a

lack of testing. See Cleveland.com, “Judge grills federal prisons lawyer on lack of

coronavirus tests at Ohio facility in wake of Trump’s claim that ‘anybody’ can get



                                                 6
        Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 7 of 13



tested,” April 19, 2020, https://www.cleveland.com/court-justice/2020/04/judge-grills-

federal-prisons-lawyer-on-lack-of-coronavirus-tests-at-ohio-facility-in-wake-of-trumps-claim-

that-anybody-can-get-tested.html

       BOP’s inability or unwillingness to properly deal with the pandemic is also discussed in

United States v. Scparta, 18-cr-578 (SDNY April 19, 2020) which notes that people who were

approved for home confinement were put into a “14-day quarantine” which was not a proper

quarantine, nor limited to 14 days. The inmates in “quarantine” were placed in close contact with

one another, and when one then tested positive, the facility (FCI Butner) then just started the 14-

day period over again, a process that seems likely to be repeated over and over. The court stated:

              “Mr. Scparta remains in regular and close contact with other inmates and prison
       staff… He lines up with other inmates in close proximity in order to receive food and
       medication multiple times per day. He also shares communal spaces like toilets, sinks,
       and showers with dozens of other people. …[H]e shares his cell with another prisoner.
              ***
              The Court speaks in stark terms: this is an illogical and self-defeating policy that
       appears to be inconsistent with the directive of the Attorney General [regarding home
       confinement], ungrounded in science, and a danger to both Mr. Scparta and the public
       heath of the community.”
              Scparta, supra, at 4, 6.

       While Mr. Al-Kassar is not eligible for home confinement, in the Communications

Management Unit where he is incarcerated in Marion, IL (which fortuitously does not have any

reported cases as of yet) he is subjected to the same conditions described in Scparta – he is in

regular, close and unavoidable contact with both other inmates and staff, and if any one of them

is somehow exposed to the virus, they will all be at risk.

Recent Cases

      Since this motion was filed on April 3, 2020, there have been many new decisions,

including many in this district, granting compassionate release based on the risk posed by

COVID-19 and other factors. Several of the cases involved very serious, violent crimes. See, i.e.,

                                                 7
        Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 8 of 13



United States v. Zukerman, 2020 US Dist. LEXIS 59588 (SDNY April 3, 2020); United States v.

McCarthy, 2020 US Dist. LEXIS 61759 (SDNY April 8, 2020); United States v. Hammond,

supra; United States v. Scparta, supra; United States v. Gross, 2020 US Dist. LEXIS 65758

(April 14, 2020); United States v. Kataev, 2020 US Dist. LEXIS 65756 (SDNY April 14, 2020);

United States v. Resnick, 2020 US Dist. LEXIS 59091 (SDNY April 2, 2020); United States v.

Smith, 2020 US Dist. LEXIS 64371 (SDNY April 13, 2020); United States v. Russo, 2020 US

Dist. LEXIS 65390 (SDNY April 14, 2020); United States v. Gentille, 2020 WL 1814158

(SDNY April 9, 2020); United States v. Cosgrove, 2020 US Dist. LEXIS 66567 (WDWA April

15, 2020); United States v. Hansen, 2020 US Dist. LEXIS 61946 (EDNY April 8, 2020); United

States v Sawicz, 2020 US Dist LEXIS 64418 (EDNY April 10, 2020) (sex offender with

hypertension granted compassionate release); United States v. Asaro, 2020 US Dist. LEXIS

68044 (April 17, 2020) (organized crime figure who committed violent crime at the age of 77

granted compassionate release); United States v. Gileno, 2020 US Dist. LEXIS 67729 (DCT

April 17, 2020) (compassionate release based on chronic asthma); United States v. Wen, 2020

US Dist. LEXIS 64395 (WDNY April 13, 2020); Samy v. United States, 2020 U.S. Dist. LEXIS

66864 (EDMI April 16, 2020); United States v. Coker, 2020 WL 1877800 (EDTN April 15,

2020); United States v Ben-Yhwh, 2020 U.S. Dist. LEXIS 65677 (DHI April 13, 2020); United

States v. Tran, 2020 WL 1820520 (CDCA April 10, 2020); United States v. Joling, 2020 US

Dist. LEXIS 67953 (DOR April 17, 2020); United States v. Williams, 2020 US Dist. LEXIS

63824 (NDFL April 1, 2020) (career offender serving life imprisonment for bank robbery

released based on age and medical conditions); (United States v. Burrill, 2020 U.S. Dist. LEXIS

65774 (NDCA April 10, 2020.)

       In Zukerman, supra, the court stated:



                                               8
        Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 9 of 13



               “Zukerman is 75 years old and suffers from diabetes, hypertension, and obesity.
       …
               ***
               First, the Court holds that Zukerman’s exhaustion of the administrative process
       [he moved in court 3 days after submitting a request to the warden] can be waived in light
       of the extraordinary threat posed – in his unique circumstances – by the COIVD-19
       pandemic. Second, although the sentence imposed on Zukerman was wholly warranted,
       the Court holds that the threat posed by COVID-19, in light of his age and medical status,
       constitutes an extraordinary and compelling reason to modify Zukerman’s sentence.
               ***
               …Although Zukerman’s original release date may be far off, the threat of
       COVID-19 is at his doorstep. …
               ***
               …The CDC has …explained that individuals over the age of 65 and people of any
       age who have serious underlying medical conditions, including heart conditions, diabetes,
       and obesity, are at higher risk for severe illness from COVID-19. …
               ***
               The Government argues that Zukerman is not an appropriate candidate for release
       considering the seriousness and duration of his criminal conduct. … The Court does not
       disagree that Zukerman’s misconduct was egregious. As the Court observed at
       sentencing, ‘Zukerman … was driven not by need, but by unmitigated greed. He
       entangled himself in a web of lies and deceit… Zukerman thought himself to be above
       the law.’ The severity of Zukerman’s conduct remains unchanged. What has changed,
       however, is the environment where Zukerman is serving his sentence. When the Court
       sentenced Zukerman, the Court did not intend for that sentence to ‘include incurring a
       great and unforeseen risk of severe illness of death’ brought on by a global pandemic.
       [US v] Rodriguez, 2020 US Dist LEXIS 59588, at 12.” Zukerman, at 2, 4, 11-12, 15-16,
       emphasis supplied.

       The prosecution argues that many of the cases cited in the original memorandum did not

involved violent crimes. However, Asaro, McCarthy, Williams, and Hammond all involve

lengthy sentences, not due to end any time soon, imposed for violent crimes. Asaro involved a

high level organized crime figure who had lived a life of violence – that court stated:

               “In 2012, Asaro, a high-level member of the Bonanno Family – was driving in
       Howard Beach when another driver cut him off in traffic. … Asaro followed the other
       driver, obtained his license plate information, and subsequently either asked or directed
       Bonanno Family associates to … set the car on fire. … His associates did indeed burn the
       car. … Asaro was 77 years old when he committed this crime and 82 years old at
       sentencing… …I sentenced Asaro to 96 months imprisonment….
               …I found [at sentencing] ‘…that Mr. Asaro ha[d] lived a life of violence.’ … I
       also considered ‘Asaro’s poor health and advanced age,’ which I found to be significant
       mitigating factors. …

                                                 9
       Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 10 of 13



               ***
               …In January, 2020, the … BOP… found that Asaro satisfied the BOP’s definition
       of an elderly inmate with medical conditions… Nonetheless… [the BOP] determined that
       his ‘release at this time would minimize the severity of his offense and pose a danger to
       the community.’
               ***
               The COVID-19 crisis poses an additional risk to Asaro. …
               ***
               …I find that Asaro’s medical condition constitutes an extraordinary and
       compelling reason for release. … His condition… ‘substantially diminishes [his] ability
       to provide self-care within the environment of a correctional facility…
               Asaro’s age, in combination with his deteriorating health, also constitutes an
       extraordinary and compelling reason for release…
               In addition, the combination of the COVID-19 health crisis and Asaro’s age and
       pre-existing medical conditions constitutes an extraordinary and compelling reason for
       his release. … While I acknowledge that, as of this writing, no confirmed cases of
       COVID-19 are present at Springfield, I cannot conclude that no cases are, in fact,
       present, without assurances that the BOP is routinely testing everyone within the facility.
               ***
               …I must consider the 3553(a) factors and…determine [if] ‘…the defendant is… a
       danger to the safety of any other person or the community…’
               Undoubtedly, these considerations largely militate against Asaro’s release, and
       they weigh heavily. … [H]is actions amounted to ‘a senseless act of violence.’
               ***
               I expressed a concern that, even at a relatively old age and already suffering from
       some health conditions, Asaro ‘continued to wield the power to direct or request other
       people to carry this act out.’ … …I did not believe that time in prison would rehabilitate
       him or deter him from committing crimes in the future, considering his life-long
       membership in the mafia…
               Although these considerations are largely the same today, the analysis has
       changed to some extent. While I do not know whether Asaro currently has the ability to
       command others in his organization to carry out criminal acts at his will, I do not believe
       that, given Asaro’s current state, his release would put the public at danger…
               …At sentencing, I intended to impose an above-Guidelines sentence – not a death
       sentence. … If Asaro were to remain in detention, he would face a significant risk of
       contracting – and suffering severe complications from, and perhaps even dying from –
       COVID-19. I do not believe that continued detention, in light of this risk, is an
       appropriate or proportionate way to further the purposes of sentencing. …” Asaro, at 1-4,
       7-8, 15-16, 18-21, emphasis supplied.

       Like Asaro, Monzer Al-Kassar suffers from serious, chronic medical conditions, and

meets the requirements for compassionate release even without consideration of the risk posed

by COVID-19. Like Asaro, he is in a facility with no known cases of COVID-19. He has served



                                               10
        Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 11 of 13



13 years, while Mr. Asaro has served less than 5 years of his sentence. Unlike Mr. Asaro, Mr.

Al-Kassar is not a member of a well-known Mafia Family, and, contrary to the claims of the

prosecution, does not pose a risk to the public or continue to direct a large network of associates.

(Were that the case, it is highly unlikely that he would have chosen undersigned counsel, a solo

practitioner in upstate New York with limited federal experience and no prior experience in the

Southern District of New York, to represent him.) The resources remaining to him will instead

allow him to live his remaining time in retirement with his family.

       In United States v. Williams, supra, the court granted release to a career criminal with a

long history of committing violent crimes, stating:

               “Unfortunately, in the context of institutional confinement, social distancing can
       be nearly impossible…given the large number of inmates held together… …[C]ourts
       around the country have recognized that the risk of COVID-19 to people held in jails and
       prisons ‘is significantly higher than in the community, both in terms of risk of
       transmission, and harm to individuals who become infected.’ See Basank v. Decker, 2020
       US Dist. LEXIS 53191…at 3 (SDNY March 26, 2020)…
               ***
               The Court next considers whether Williams presents ‘a danger to the safety of any
       other person or to the community…
               …[T]he Court cannot conclude, as Williams argues, that he poses no risk at all to
       public safety – based on the nature and circumstances of his offenses, the weight of the
       evidence presented at trial, and his lengthy criminal history involving similar offenses.
       However, given Williams’ age, serious health problems, the substantial amount of time
       he has already served [about 15 years] and his exemplary prison record, factors which are
       now part of his history and characteristics, the court finds that the risk of him engaging in
       further criminal conduct is minimal…
               Here, there can be no doubt that Williams’ offenses of conviction – again, armed
       bank robbery, brandishing a firearm during a crime of violence, and possessing a firearm
       as a felon – were very serious. The seriousness of those offenses is compounded by the
       fact that he committed them after six prior convictions for armed bank robbery, all of
       which resulted in lengthy terms of imprisonment that failed to deter him from continuing
       the same criminal conduct…
               ***
               …Williams has served much of his sentence while seriously ill and in physical
       discomfort. ‘This means that his sentence has been significantly more laborious than that
       served by most inmates…’ See United States v. McGraw, 2019 US Dist. LEXIS 78370…
       at 5 (SDIN 2019)…



                                                 11
        Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 12 of 13



              …[T]he Court finds that extraordinary and compelling reasons warrant a
       reduction of Williams’ sentence....” Williams, supra, at 5, 8-12, emphasis supplied.

       Mr. Al-Kassar has served only slightly less time already than Mr. Williams and like him,

he was ill and in severe discomfort for most of that time (not to mention having been assaulted 3

times) so his time has been more difficult than usual. Unlike Mr. Williams, he does not have a

lengthy criminal history, and has no prior history of having been in prison.

       In Hammond, supra, the defendant, with two prior robbery convictions, was convicted of

armed robbery and possession of a firearm by a felon, and sentenced to 355 months (nearly 30

years) – he had served about 15 years of that sentence when he was granted release based on the

risk posed to him by COVID-19. Similarly, in McCarthy, supra, the defendant was convicted of

armed bank robbery after having served a 25 year sentence for a prior conviction – he had served

only a small portion of his sentence when released due to the risk from COVID-19.

       Like the defendants in Hammond, McCarthy, Williams, Asaro, and the other cases cited

herein, Monzer Al-Kassar is at serious risk of dying from COVID-19 should he be exposed to it.

Unlike those defendants, he has little criminal history, and is not a violent person, despite the

nature of his previous business, the majority of which was completely legal. He will be deported

upon release from prison, and does not pose a risk to anyone or to the community.

Exhaustion

       Finally, the Opposition argues that Mr. Al-Kassar has not exhausted his administrative

remedies. This Court has held, in Haney, supra, and elsewhere, that even the 30 day period after

submission of the application to the warden can be waived, due to the extenuating circumstances

posed by the pandemic. However, that is not necessary here, as Mr. Al-Kassar filed his

application well more than 30 days ago. The Opposition also argues that because the application

was filed before the pandemic, he should have filed a new application after the pandemic began

                                                 12
        Case 1:07-cr-00354-JSR Document 188 Filed 04/23/20 Page 13 of 13



so BOP could consider it. This misunderstands the nature of this proceeding, which isn’t an

appeal of what BOP had before it at the time the application was submitted, but a de novo

proceeding under the First Step Act. Moreover, there are many cases where the application to the

warden was filed before the pandemic, and the court granted the motion based on the risk posed

by COVID-19. United States v. Resnick, supra; United States v. Kataev, supra (application filed

in December, 2019); United States v. Cosgrove, supra (application denied by warden in

December, 2019); United States v. Hammond, supra (application filed in June, 2019); United

States v. Asaro, supra (application denied in January, 2020). In Resnick, supra, Judge McMahon,

Chief Judge of this District, stated:

               “If the Government is suggesting that this court – which has undoubted
       jurisdiction because Resnick’s original application for compassionate release has been
       exhausted – cannot take into account things that have occurred since February 26 – things
       that render Resnick’s situation even more perilous than it was a month ago, because he
       has not ‘exhausted’ those grounds, I am constrained to disagree. I would be a fool not to
       consider what has happened in this country in the 35 days since Resnick originally
       applied…” Resnick, at 17.
                                            CONCLUSION

       For the foregoing reasons, this Court should reduce Monzer Al-Kassar’s sentence to time

served based on extraordinary and compelling reasons of the risk posed by COVID19, as well as

due to his age and health as provided in USSG 1B1.13 Application Note 1(A) and (B).

       Dated: April 23, 2020

                                            Respectfully submitted,

                                            Kathy Manley
                                            KATHY MANLEY
                                            Attorney for Monzer Al-Kassar
                                            NDNY Bar Roll No. 105730
                                            26 Dinmore Road
                                            Selkirk, NY 12158
                                            (518) 635-4005 (phone and fax)
                                            Mkathy1296@gmail.com


                                               13
